 


 HR 430 ENR: To designate the United States bankruptcy courthouse located at 271 Cadman Plaza East in Brooklyn, New York, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 430 
 
AN ACT 
To designate the United States bankruptcy courthouse located at 271 Cadman Plaza East in Brooklyn, New York, as the Conrad B. Duberstein United States Bankruptcy Courthouse. 
 
 
1.DesignationThe United States bankruptcy courthouse located at 271 Cadman Plaza East in Brooklyn, New York, shall be known and designated as the Conrad B. Duberstein United States Bankruptcy Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States bankruptcy courthouse referred to in section 1 shall be deemed to be a reference to the Conrad B. Duberstein United States Bankruptcy Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
